Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  However the claims will be given a broad reasonable interpretation for the purposes of examination as best understood.
 
In claim 1, the term “reading, by the second earth station, a layer two address of a destination from another destination packet data that is packet data including the layer two address of the destination” are not clear what these are in reference to. Also, the description of the present application fails to provide a clear and complete description on the invention as well as the above terms. Therefore, the corresponding technical means in the present invention is unclear, and consequently, have no well-defined meaning for the skilled person and do not comprise any inherent features which can be derived from the wording of these terms as such. 

Claims 2-16 are rejected for similar reasons as stated for claim 1. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being anticipated by Snyder US. 9735859 in view of Moleyar US 20050147111

1. A data communication method of performing packet data communications between a plurality of earth stations in a same subnet over a communication channel via a satellite (Snyder: fig. 4), the method comprising: 
	transmitting, by a first earth station of the earth stations, a destination packet data including a layer two addresses of a source and a destination to a second earth station of the earth (Snyder: abstract - receiving at the hub, via the satellite from the remote terminal, a correspondence information carrying message including plural correspondence information entries, each correspondence information entry identifying a virtual network identifier associated with a media access control (MAC) address of one of the plural remote-connected communication devices connected to the remote terminal….see. claim 11 - wherein the data carrying message includes: a MAC address of the one of the plural remote-connected communication devices connected to the remote terminal as a destination MAC address; a virtual network identifier of the one of the plural remote-connected communication device connected to the remote terminal; and a MAC address of the at least one upstream communication device as a source MAC address); 
	storing, by the second earth station, the layer two addresses of the source included in the destination packet data in a layer two address management table in association with the first earth station that has transmitted the destination data (Snyder: fig. 4 (74) - After reception of the correspondence information carrying message, in step S103, hub 102 stores the MAC addresses and corresponding SVN identifiers included in the received correspondence information carrying message within hub database 112); and 
	reading, by the second earth station, a layer two address of a destination from another destination packet data that is packet data including the layer two address of the destination (Snyder: fig. 4 (76-77) - Hub 102 stores, for each MAC address learned from the correspondence information carrying message, the MAC address, the corresponding SVN identifier and the terminal identifier for remote terminal 122. As a result, hub 102 may store a relation between a terminal identifier and the learned MAC addresses and SVN identifiers of remote-connected communication devices 124 and 125.  When transmitting a packet from an upstream communication device, hub 102 may see the packet and refer to hub database 112. Because hub database 112 stores a relation between a terminal identifier and the MAC addresses and SVN identifiers for remote-connected communication devices, hub 102 may refer to hub database 112); and
	second transmitting, by the second earth station, the destination packet data to the associated earth station with reference to the layer two address management table (Snyder: fig. 4 (76-77) forward the packet to an appropriate terminal proxy 104 for transmission to the remote terminal via satellite 101…. or …. (44-45) When the switch encounters a packet with a destination MAC address that is not recognized, the switch may broadcast (aka, flood) the packet to all of the switch ports). 
	Moleyar further teaches storing, by the second earth station, the layer two addresses of the source (Moleyar: fig. 4, unit 82, [0024] the address manager 70 stores 82 the source MAC address) in order to forward the packet to the appropriate destination
	Thus, it would have been obvious to one skill in the art before effective filing of the claim invention to include the above recited limitation into Snyder’s invention in order to forward the packet to the appropriate destination [0024], as taught by Moleyar

2. The data communication method according to claim 1, wherein in the absence of any of the earth stations that is associated in the L2 address management table, the second transmitting includes transmitting the another destination packet data to all of the earth stations connected to the communication channel (Snyder: (44-45) When the switch encounters a packet with a destination MAC address that is not recognized, the switch may broadcast (aka, flood) the packet to all of the switch ports). 

3. The data communication method according to claim 1, wherein when the second transmitting is performed before the transmitting, the second transmitting includes transmitting the another  destination packet data to all of the earth stations connected to the communication channel (Snyder: (44-45) the switch may broadcast the packet to all of the switch ports).

4. The data communication method according to claim 2, further comprising receiving the another destination packet data transmitted from the second earth station, reading the L2 address of the destination, and when the L2 address is not addressed to the first earth station, discarding the packet data (Snyder: fig. 3, (52) - remote terminal 123 is either unable to, or configured not to, recognize and process message response to message A, remote terminal 122 transmits message B to hub 102. Message B may not be transmitted to remote terminal 123 or any other remote terminal). 

5. The data communication method according to claim 4, wherein after the transmitting, the receiving includes stopping determination whether to discard the another destination packet data through the reading of the L2 address of the destination from the destination packet data (Snyder: (44-45) the switch may broadcast the packet to all of the switch ports). 

6. The data communication method according to claim 1, wherein the transmitting includes a step of transmitting, by the first earth station, destination packet data that is packet data including a L2 address of the first earth station to the second earth station, and the storing includes reading (Snyder: fig. 4-6). 

7. The data communication method according to claim 1, wherein when the L2 address in the L2 address management table is transmitted as the L2 address of the source from the third earth station, the L2 address storing includes associating a new the L2 address with the third earth station to update the L2 address management table (Snyder: fig. 4-6 – update databases to store MAC addresses).

8. The data communication method according to claim 1, wherein the second earth station is a HUB station, and the packet data communications are performed via the HUB station in a same subnet over the communication channel (Snyder: fig. 1-5 “HUB”).
 
Regarding claims 9-16, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-8, where the difference used is a “HUB & earth station” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.




Response to Amendment
Applicant's arguments with respect to claim(s) 1-16 have been considered but are moot in view of the new ground(s) of rejection.

Remark: 
The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 

           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the Examiner directs the applicant to those responses above.

            In addition, an interview could expedite the prosecution.

Conclusion

            Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415